 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW A. LAWRIE,                                 Case No.        1:18-cv-01456-DAD-BAM (PC)
12                       Plaintiff,                      Appeal No.      19-15747
13            v.                                         ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
14    CALIFORNIA STATE PRISON AT                         PAUPERIS
      CORCORAN, et al.,
15                                                       (Doc. No. 17)
                         Defendants.
16

17

18          Plaintiff Matthew A. Lawrie is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 14, 2018, the assigned magistrate judge issued findings and

22   recommendations recommending that plaintiff’s application to proceed in forma pauperis be

23   denied and that plaintiff be required to pay the $400.00 filing fee in full to proceed with this

24   action because (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g) and (2) the

25   allegations in plaintiff’s complaint to do not satisfy the “imminent danger of serious physical

26   injury” exception to § 1915(g). (Doc. No. 10.) Plaintiff filed objections on November 30, 2018.

27   (Doc. No. 11.) On March 13, 2019, the undersigned adopted the findings and recommendations

28   in full, denying the motion to proceed in forma pauperis and ordering plaintiff to pay the $400.00
                                                        1
 1   filing fee in full to proceed with this action within twenty-one (21) days of service of that order.

 2   (Doc. No. 12.)

 3          On April 12, 2019, in lieu of paying the filing fee, plaintiff filed a notice of interlocutory

 4   appeal of the court’s order denying his motion to proceed in forma pauperis, Lawrie v. CSP

 5   Corcoran, Case No. 19-15747 (9th Cir.). (Doc. No. 13.) On April 16, 2019, the United States

 6   Court of Appeals for the Ninth Circuit ordered plaintiff to pay the $505.00 filing fee to proceed

 7   with the appeal, or to file with it a motion to proceed in forma pauperis. (Doc. No. 15.)

 8   Currently before this court is plaintiff’s motion to proceed in forma pauperis, filed on May 23,

 9   2019. (Doc. No. 17.)

10          To the extent plaintiff seeks to proceed in forma pauperis in the action pending before this

11   court, plaintiff’s prior application to proceed in forma pauperis was denied on the basis that he is

12   subject to 28 U.S.C. § 1915(g) and that his allegations do not satisfy the imminent danger

13   exception under that section. (Doc. No. 12.) Plaintiff has presented no new grounds in support of

14   the reconsideration of that order, and the court therefore denies the renewed motion to proceed in

15   forma pauperis. See Fed. R. Civ. P. 60(b); Local Rule 230(j). Although unclear, it appears that

16   plaintiff, through the pending motion, may be requesting to proceed in forma pauperis in his

17   interlocutory appeal pending before the Ninth Circuit. A review of the docket in that appeal,

18   however, reveals that plaintiff has submitted directly to the Ninth Circuit two motions to proceed

19   in forma pauperis on April 25, 2019 and May 3, 2019. (See Doc. Nos. 3, 6 in Case No. 19-

20   15747.) Thus, to the extent that the pending motion is an application to proceed in forma
21   pauperis in the interlocutory appeal, the court denies the motion as both duplicative and as having

22   been rendered moot by his two motions to proceed in forma pauperis currently pending before the

23   Ninth Circuit.

24          Accordingly, plaintiff’s application to proceed in forma pauperis (Doc. No. 17) is denied.

25   IT IS SO ORDERED.
26
        Dated:        May 31, 2019
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        2
